The Honorable Cliff Hoofman State Senator Box 1038 North Little Rock, AR 72115-1038
Dear Senator Hoofman:
I am writing in response to your request for my opinion on the following two questions, which you report were referred to you by "a constituent with a property tax problem resulting from the involvement of a tax-exempt homeowners association":
  1 Pertaining to ACA 26-37-205, is it the opinion of the Attorney General that a "former owner" may assign their rights to excess funds to a 2nd party, thus allowing the 2nd party to claim and collect the excess funds? If so, may their rights be assigned after the property has been sold at the tax sale? (The statute is silent on the matter of assignment.)
  2 If a property is foreclosed by a tax exempt homeowners association, however the associates [sic] does not pay the back taxes that the former owner neglected to pay and the property is eventually sold at a tax sale by the State because of the non-payment of past due property taxes, would the winning bidder have merely a lien on the property since the current owner was "tax exempt" at the time of the sale or would the tax deed actually transfer title to the winning bidder at the tax sale? Again, the statute is silent on the matter of tax title when the current owner is a tax exempt organization that neglects to pay past due property taxes that were due when the [sic] obtain title.
RESPONSE
As reflected in your summary of the facts, your request apparently arises from a purely private dispute regarding title to the property at issue. Moreover, it would appear that the situation you describe will eventually be, if it is not already, the subject of litigation. By statute, I am expressly prohibited from engaging in the private practice of law. A.C.A. § 25-16-701. Furthermore, this office, as an arm of the executive branch of government, has long avoided opining on issues that are or appear inevitably bound to be subject to judicial resolution. Accordingly, I must respectfully decline to answer your questions.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh